DETAILED ACTION
The present application and arguments have been reviewed and currently claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN-201910939876.5, filed on 09/30/2019.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (U.S. Patent No. 8,303,000) in view of Davis (U.S. PGPub No. 2010/0183361).
In regards to Claim 1, Liu discloses:
A quick-insertion coupling joint, comprising: 
a female coupler body (see annotated Fig. 6 below) having a socket arranged in one end thereof for connecting a Camlock male adapter (see annotated Fig. 6) having a limiting groove (see annotated Fig. 6) circumferentially arranged in an outer wall thereof, 
the socket having multiple limiting holes (considered as 115 in Fig. 2) circumferentially arranged in a side wall of the socket and 
a seal retainer arranged in an inner wall of the socket, 
a valve member (see annotated Fig. 6),
a limiting element (see annotated Fig. 6) arranged in each limiting hole such that the limiting hole prevents the limiting element from inwardly separating from the limiting hole (see Fig. 2); 
a first boss (considered as 117 in Fig. 2) arranged on an outer side wall of the female coupler; 
a coupling groove (see annotated Fig. 6) arranged in the outer side wall of the female coupler between a port of the socket and one of the limiting holes; 
a retaining ring (considered as 17 in Fig. 6) arranged in the coupling groove; 
a sliding sleeve (see annotated Fig. 6) sleeves an exterior of the first boss (see annotated Fig. 4 below), and includes a second boss (see annotated Fig. 6) arranged between the first boss and the retaining ring, the second boss having an internal diameter that is less than an external 
a portion of an inner wall of the sliding sleeve which is away from the port of the socket is in contact with an end surface (considered as 17 in Fig. 4) of the first boss (it can be seen in annotated Fig. 4 that a portion of the inner wall is in contact with a spring 34 which is also in contact with the end surface of the first boss); 
elastic elements (see annotated Fig. 6) arranged between the second boss and the first boss and configured to sleeve an exterior of the female coupler body; and 
a sealing gasket (see annotated Fig. 6) arranged on one surface of the seal retainer (see annotated Fig. 6), close to the port of the socket, and 
wherein an end face of the second boss, away from the first boss, is inclined to one end away from the first boss, such that when the second boss slides away from the limiting hole, the limiting element can be disconnected from the limiting groove (see Fig. 7); and
wherein, when the Camlock male adapter is inserted into the socket and the opposite side of the second boss slides to come into contact with the retaining ring, the second boss ensures that the limiting element is fixed in the limiting groove and 
an inserted tip end of the Camlock male adapter tightly presses the sealing gasket at the seal retainer (it can be seen between Figs. 6 and 7 that when the insertion tip end of the Camlock male adapter presses valve body, the sealing gasket is tightly pressed as well, thus the functional limitation is met);
but does not teach when the Camlock male adapter is inserted into the socket and the second boss slides to come into contact with the retaining ring and the limiting element; and
the seal retainer is arranged between the limiting holes and the first boss.

Additionally, Fig. 6 shows the retaining ring and limiting element is in contact with sleeve at the same time, thus when the retaining rings position changes such that it is in contact with the second boss, the second boss would also come into contact with the retaining ring and the limiting element at the same time.  
Furthermore, it appears that either configuration would work equally as well because the mere difference between both inventions is the placement of the Coupling Groove with the Retaining Ring and it has been held that claims which read on the prior art except with regard to the position of the element were held unpatentable because shifting the position of the element would not have modified the operation of the device, where in this case, modifying the position of the Coupling Groove and Retaining Ring would not modify the operation of the device since they both are preforming the same function. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); See MPEP 2144.04 (VI)(C).  


a male adapter (considered as 12 in Fig. 4) comprising a front face (see annotated Fig. 4 below), 
a valve system (see annotated Fig. 4), wherein the valve system comprises a valve member (see annotated Fig. 4) and a sealing gasket (considered as 55 in Fig. 4) contacting said sealing boss, 
wherein said valve member is in the opened state when the front face of said male adaptor is urged into contact with a face of the valve member by inserting said male adaptor into said female coupler body (see Fig. 1 where the male adaptor is not insert and Fig. 4 where the male adaptor is inserted; see paragraph 0022, lines 15-18),
and that it is known that varying operating conditions for the valves necessitate different valve designs often requiring sockets configured for each different valve design (see paragraph 0004, lines 3-6), and 
that there is a need for an improved valve design and assembly process to reduce the cost of assembling valves in sockets of fluid transfer systems, and 
to provide for a valve that resists being dislodged from the socket due to high pressure from the fluid, and to quickly and consistently form a reliable seal (see paragraph 0006). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the female coupler body of Liu to use the valve system of Davis to allow quicker sealing after the male adaptor has been removed because Davis discloses that it is known that  a need for an improved valve design and to quickly and consistently form a reliable seal (see paragraph 0006). 
Additionally, it can be seen that the valve system of Liu would not form a seal “quickly” due to the valve member of Liu being, from what appears, is press-fit to the male adapter of Liu in annotated Fig. 6 as opposed to Davis where the valve member and male adapter are only in contact with their end faces. 
In regards to the arrangement, the seal retainer of Liu appears it would be arranged between the limiting holes and the first boss because the tip of the male adapter would be in contact with the seal retainer and the tip of the male adapter is between the limiting holes and the first boss. 
Lastly, the objective of Liu is to design a connector that can be manufactured conveniently to reduce the cost of production (see Col. 1, Lines 7-10 of Liu) but is silent on improving the valve design being manufactured to reduce the cost of production. However, Davis discloses there is a need for an improved valve design and assembly process to reduce the cost of assembling valves in sockets of fluid transfer systems. Therefore, one of ordinary skill in the art would be inclined to use the valve system of Davis to further improve the valve design and the assembly process to reduce the cost of assembling valves in sockets of fluid transfer systems (see paragraph 0006 of Davis).

    PNG
    media_image1.png
    689
    1025
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    555
    802
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    554
    838
    media_image3.png
    Greyscale


In regards to Claim 2, Liu further discloses:
The quick-insertion coupling joint according to claim 1, further comprising anti-skid mesh-shaped bulges (see annotated Fig. 6 above hereinafter) arranged on an outer surface of the sliding sleeve.

In regards to Claim 3, Liu in view of Davis further discloses:
The quick-insertion coupling joint according to claim 1, further comprising a rectangular annular groove arranged in an inner wall of the sealing gasket (see annotated Fig. 4 of Davis above hereinafter).

In regards to Claim 4, Liu in view of Davis further discloses:
The quick-insertion coupling joint according to claim 1, wherein the seal retainer (see annotated Fig. 4 of Davis) comprises a sealing boss (see annotated Fig. 4 of Davis), the sealing gasket is arranged on one surface, close to the port of the socket, of the sealing boss, 
a connection port (see annotated Fig. 6 of Liu) is arranged at one end, away from the socket, of the female coupler body, the connection port and the socket are interconnected, and the connection port is used for connecting a pipe fitting.

In regards to Claim 5, Liu further discloses:
The quick-insertion coupling joint according to claim 1, wherein the seal retainer comprises a sealing diaphragm (see annotated Fig. 6), the sealing diaphragm seals one end, away from the socket, of the female coupler body, the sealing gasket is arranged on one surface, close to the port of the socket, of the sealing diaphragm.

	In regards to Claim 6, Liu further discloses:
The quick-insertion coupling joint according to claim 1, wherein the limiting element comprises a limiting ball (see annotated Fig. 6) or a limiting block.

In regards to Claim 7, Liu further discloses:
The quick-insertion coupling joint according to claim 1, further comprising a dust-proof boss (see annotated Fig. 6) arranged on the inner wall of and at one end of the sliding sleeve close to the port of the socket, the dust-proof boss having an internal diameter that is greater than an external diameter of the socket.

	In regards to Claim 8, Liu further discloses:
The quick-insertion coupling joint according to claim 1, wherein the elastic elements comprises a spring (see annotated Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robb (U.S. Patent No. 2,750,209) discloses that gaskets are known to abut to the male adaptor portion and be between an first boss and second boss. 
Scheiwer (U.S. Patent No. 2,428,638) discloses that gaskets are known to abut to the male adaptor portion and be between an first boss and second boss.
Sciuto (U.S. Patent No. 3,567,175) discloses that it is known to place a retaining ring in contact with a second boss while also in contact with a limiting element. 
Liu (U.S. Patent No. 8,632,052) discloses that it is known for a portion of an inner surface of the sleeve to directly contact the first boss. 
Shendure (U.S. Patent No. 3,761,117) discloses that it is known to place a retaining ring in contact with a second boss while also in contact with a limiting element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679